HUMPHREYS, Justice
(concurring).
I agree that the Gibson County Law and Equity Court did not have jurisdiction of this suit to modify the Workmen’s Compensation judgment rendered by the Madison County Chancery Court. I should like to state my reasons for concurring.
Gould’s petition was based on its construction of § 50-1025 (b) T.C.A. that it could bring a suit in any county in which it originally could have filed a petition under the Workmen’s Compensation Act. This contention is based on the statute’s words underscored, as follows:
“If the parties cannot agree, then at any time after six (6) months from the date of the award an application may be made to the courts by either party, on the ground of increase or decrease of incapacity due solely to the injury. In such cases the same procedure shall he followed as in § 50-1018 in case of disputed claim for compensation."
Gould’s argument is that inasmuch as under the “same procedure” the suit could originally have been brought in Gibson County, the suit to modify could be brought there. This is a plausible construction of the statute and one which Gould could feel warranted in making in view of these factors. 1. The statute has never been construed by this Court with this proposition in mind. 2. The preferred jurisdiction in the original suit would have been Gibson County, not Madison County. 3. The statute provision is quite broad, possibly broad enough to encompass this proposition, (if anything other than a judgment *626had been involved). In spite of these arguments, I concur with the majority that the statute does not permit a suit to modify an award in other than the court of original jurisdiction.
The statute does four things. First, it fixes the earliest date suit to modify can be brought: six months. Second, it prescribes who may bring suit: either party. Third, the grounds: to increase or diminish the award. Fourth, the procedure to be followed: as in other suits.
The statute does not mention jurisdiction, and it must be concluded that that the bare mention of the procedure for the enforcement of a right ought not be expanded into a conferral of jurisdiction to modify the judgment of a coequal court in view of the rule against coequal courts exercising such jurisdiction.
In the leading authority, Freeman, Judgments, is the following:
“§ 210. Power Limited to Court Rendering Judgment. — The very nature of the power here under discussion and the manner in which it must ordinarily be exercised limit it to the court which rendered the judgment. Disregarding any supervisory or appellate powers of review or control, which are not here under consideration, one court, whether of co-ordinate or of superior jurisdiction, has no authority to open, set aside or vacate the judgments of another court, except as it may be given by some statute. Such relief must be sought in the court whose judgment is attacked. The statutes prescribing the grounds and conditions on which judgments may be vacated ordinarily by their terms contemplate proceedings only in the court rendering the judgment. Hence a circuit court has no jurisdiction to set aside a judgment of the county court on the statutory ground of fraud.”
Another authority states the general rule, thus :
“The power to open, modify, or vacate a judgment is not only possessed by, but is restricted to, the court in which the judgment was rendered. It is regarded as an elementary principle of high importance in the administration of justice that the judgment of a court of competent jurisdiction may not be opened, modified, or vacated by any court of concurrent jurisdiction.” 46 Am.Jur.2d, p. 832 §681
The policy and purpose of this rule, which is to avoid internecine struggles between courts which would ultimately destroy the enduring value of judgments, if not the very courts themselves, make the rule so valuable and so necessary, that nothing should ever be done to infringe upon it, and I do not think the statute does so infringe, I would affirm.